Case 3:20-cv-00704-HTW-LRA Document 1-7 Filed 11/02/20 Page 1 of 2




           EXHIBIT 7
10/27/2020           Case 3:20-cv-00704-HTW-LRA             Document
                                  Simpson County School District               1-7 > Views
                                                                 > District Policies Filed> Selected
                                                                                            11/02/20      Page
                                                                                                     Document      2 Only
                                                                                                              - Read of 2

     Tuesday, October 27, 2020                                                                                                                           Login




                                                                                                                    Get Latest Flash Player

                                                                                                                      District Home           District Policies

   You are here: District Policies » Views » Selected Document - Read Only


       Selected Document



         Section: J Students
     Policy Code: JHCD Free Speech
     Policy:

     FREE SPEECH

     The Board of Trustees of the Simpson County School District recognizes a student's right to free speech provided it is exercised in a manner which is
     not prohibited by law nor disrupts the educational process.

     LEGAL REF.:     MS CODE 37-11-55

     Last Review Date:3/10/2016
     Review History:[3/10/2016]


     Exhibits:

     Regulations:


     References:


                           Original Adopted Date: 6/24/2010                              Status: Adopted
                         Approved/Revised Date: 2/13/2014                           Record Id: 35997



                                                                             District Home

                                                     Copyright 2014 by MSBA    | Privacy Statement | Terms Of Use




https://simpson.msbapolicy.org/DistrictPolicies/Views/SelectedDocumentReadOnly/tabid/1373/Default.aspx?docId=35997                                                1/1
